Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 17, 2004, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Where a defendant charged with a homicide relies on the justification defense, evidence of a decedent’s prior specific crim*974inal acts of violence, of which the defendant had knowledge, are admissible provided that the acts were reasonably related to the crime with which the defendant was charged (see People v Reynoso, 73 NY2d 816, 818 [1988]; People v Miller, 39 NY2d 543, 551 [1976]; People v Fore, 33 AD3d 932, 932-933 [2006]; People v Santiago, 211 AD2d 734 [1995]). Here, the trial court providently exercised its discretion in limiting the evidence of the decedent’s prior specific criminal acts of violence (see People v Miller, 39 NY2d at 551-552; People v Fore, 33 AD3d at 933; People v Santiago, 211 AD2d at 734-735; People v Dupigney, 156 AD2d 709 [1989]). Moreover, the excluded evidence would have been merely cumulative (see People v Ross, 197 AD2d 713, 714 [1993]).
The defendant’s remaining contentions are without merit. Miller, J.P., Goldstein, Skelos and Balkin, JJ., concur.